                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/3/2020
----------------------------------------------------------------- X
                                                                  :
JUAN CRUZ MENDEZ RAMIREZ,                                         :
                                                                  :
                                                 Petitioner, :
                                                                  :
                               -against-                          :
                                                                  :      1:19-cv-11012-GHW
 THOMAS DECKER, in his official capacity as                       :
 Field Office Director of the Immigration and                     :
 Customs Enforcement (“ICE”) New York City                        :   MEMORANDUM OPINION
 Field Office, SCOTT MECHKOWSKI, in his                           :      AND ORDER
 official capacity as Assistant Field Office Director :
 for the ICE New York City Field Office, U.S.                     :
 DEPARTMENT OF HOMELAND SECURITY, :
 CHAD WOLF, in his official capacity as Acting                    :
 Secretary of DHS, and WILLIAM PELHAM                             :
 BARR, in his official capacity as the Attorney                   :
 General of the United States,                                    :
                                                                  :
                                              Respondents. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         When Petitioner Juan Cruz Mendez Ramirez first presented himself to United States’

immigration authorities at the border in Roma, Texas, he was seventeen years old. He was also

alone. And he did not have authorization to enter this country legally. Therefore, Mr. Mendez

Ramirez was designated as an unaccompanied alien child (“UAC”) and released to live with his

mother, who resides in New York. Mr. Mendez Ramirez was subsequently ordered removed by an

immigration judge. However, he was not immediately apprehended to commence his removal

proceedings. Rather, Mr. Mendez Ramirez continued to live with his mother in New York.

         After he turned eighteen, Mr. Mendez Ramirez was charged with two misdemeanors in New

York state court. Although those charges were dropped, he was then arrested by federal

immigration authorities and detained pending his deportation. While detained, Mr. Mendez Ramirez
filed motions to stay his deportation and reopen his immigration proceedings, both of which were

granted. Mr. Mendez Ramirez also filed an application for asylum, which was granted by an

immigration judge; however, the government timely appealed that determination.

        Mr. Mendez Ramirez filed this petition for habeas corpus arguing that his statutory and

constitutional rights have been violated by his prolonged detention. Because Mr. Mendez Ramirez

no longer met the statutory definition of a UAC when he was arrested by Immigration and Customs

Enforcement (“ICE”), he is not entitled to the legal protections afforded to UACs. And because

Congress has authorized—and indeed directed—that immigrants without legal authorization be

detained during the pendency of their removal proceedings, Mr. Mendez Ramirez’s detention does

not violate his due process rights. Accordingly, Mr. Mendez Ramirez’s habeas corpus petition is

DENIED.

I. BACKGROUND

        A. Statutory and Regulatory Framework

        “Congress has established the requirements for admission of aliens that arrive at the border

without authorization to enter.” Lopez v. Sessions, No. 18 CIV. 4189 (RWS), 2018 WL 2932726, at *4

(S.D.N.Y. June 12, 2018) (citing 8 U.S.C. § 1225 (“Section 1225”)). Pursuant to Section 1225(a),

“aliens who arrive at the nation’s borders” without authorization to enter this country “are deemed

‘applicants for admission,’ [or ‘arriving aliens’] and must be inspected by an immigration official

before being granted admission.” Id. (citing 8 U.S.C. § 1225(a)(1), (3)). “Under Section 1225(b), ‘if

the examining immigration officer determines that an alien seeking admission is not clearly and

beyond a doubt entitled to be admitted, the alien shall be detained for a proceeding under section

1229(a) of this title [i.e., a removal proceeding].’” Id. (quoting 8 U.S.C. § 1225(b)(2)(A)) (brackets in

original). Thus, detention is mandatory for arriving aliens subject to Section 1225(b).

        If an arriving alien is subject to mandatory detention under Section 1225(b), “an immigration

judge ‘may not’ conduct a bond hearing to determine whether an arriving alien should be released

                                                     2
into the United States during removal proceedings.” Id. (quoting 8 C.F.R. § 1003.19(h)(2)(i)(B))

(“Section 1003”). However, arriving aliens who are detained pursuant to Section 1225(b)(2)(A) may

be released from custody pursuant to DHS’s discretionary parole authority. See 8 U.S.C.

§ 1182(d)(5)(A) (“Section 1182”).

         Under Section 1182(d)(5)(A), DHS “may . . . in [its] discretion parole into the United States

temporarily under such conditions as [it] may prescribe only on a case-by-case basis for urgent

humanitarian reasons or significant public benefit any alien applying for admission to the United

States[.]” Id. However, “such parole of such alien shall not be regarded as an admission of the alien

and when the purposes of such parole shall . . . have been served the alien shall forthwith return or

be returned to the custody from which he was paroled[.]” Id. “[T]hereafter[,]” a formerly paroled

alien’s “case shall continue to be dealt with in the same manner as that of any other applicant for

admission to the United States.” Id. Regulations interpreting this statutory provision state that

“[m]inors [in DHS custody] may be released to a parent, legal guardian, or adult relative (brother,

sister, aunt, uncle, or grandparent) not in detention.” 8 C.F.R. § 212.5(b)(3)(i). 1 However, parole

“would generally be justified only on a case-by-case basis for ‘urgent humanitarian reasons[’] or


1 This regulatory provision has been enjoined from going into effect because a district court held that it is inconsistent
with the Flores Settlement. See Flores v. Barr (Flores II), 407 F. Supp. 3d 909 (C.D. Cal. 2019). “The Flores Settlement arose
out of a lawsuit first filed by plaintiffs in the Central District of California in 1985, challenging the policies of the
Immigration and Naturalization Service (INS) regarding the release of detained minors. In 1997, the district court
approved the current Settlement, which defines a ‘minor’ as ‘any person under the age of eighteen (18) years who is
detained in the legal custody of the INS’ and the certified class as ‘all minors who are detained in the legal custody of the
INS.’” Flores v. Sessions (“Flores I”), 862 F.3d 863, 869 (9th Cir. 2017) (cleaned up). The settlement applies to agencies
that are successors to the former INS, including DHS. Id. The Flores Settlement requires that minors in government
custody be detained “in the least restrictive setting appropriate to the minor’s age and special needs[.]” Id. at 869 n.4
(quotation omitted). “The Settlement favors family reunification, and states the order of preference for persons into
whose custody detained minors are to be released, provided that detention is not required to secure their appearance
before immigration authorities or to ensure the safety of themselves or others.” Id. at 869.

The district court enjoined enforcement of 8 C.F.R. § 212.5(b)(3)(i)-(ii) in Flores II because, in its judgment, those
provisions define the scope of when minors may be paroled too narrowly, in a manner that is inconsistent with the Flores
Settlement. See Flores II, 407 F. Supp. 3d at 917 (“Revised 8 C.F.R. section 212.5(b)(3)(i)-(ii) would permit DHS officials
to release class members who ‘present neither a security risk nor a risk of absconding’ only to ‘a parent, legal guardian, or
adult relative (brother, sister, aunt, uncle, or grandparent) not in detention’ or ‘with an accompanying parent or legal
guardian who is in detention.’”). The district court’s injunction is now on appeal to the Ninth Circuit. Despite the
district court’s injunction, the Court considers this provision helpful insofar as it indicates how DHS has understood the
terms “significant public benefit” and “urgent humanitarian reasons” in Section 1182(d)(5)(A).

                                                               3
‘significant public benefit’ provided the alien poses neither a security risk nor a threat of

absconding[.]” Id. § 212.5(b) (quoting 8 U.S.C. § 1182(d)(5)(A)). The decision about whether to

grant parole “is entirely [within] the agency’s discretion and may be revoked at its discretion.” Lopez,

2018 WL 2932726, at *4 (citing 8 U.S.C. § 1182(d)(5)(A)).

        “Unaccompanied alien children” are a subset of arriving aliens. In 2002, Congress enacted

the Homeland Security Act (“HSA”), which defines a UAC as a person who: “(A) has no lawful

immigration status in the United States; (B) has not attained 18 years of age; and (C) with respect to

whom—(i) there is no parent or legal guardian in the United States; or (ii) no parent or legal

guardian in the United States is available to provide care and physical custody.” 6 U.S.C. § 279(g)(2)

(“Section 279”). The HSA transferred the responsibility for care of “unaccompanied alien children

who are in Federal custody by reason of their immigration status” to the Office of Refugee

Resettlement (“ORR”) within the Department of Health and Human Services (“HHS”). Id.

§ 279(a), (b)(1)(A). In 2008, Congress enacted the Trafficking Victims Protection Reauthorization

Act (“TVPRA”), which requires that “the care and custody of all unaccompanied alien children,

including responsibility for their detention, where appropriate, shall be the responsibility of the

Secretary of Health and Human Services.” 8 U.S.C. § 1232(b)(1) (“Section 1232”). The TVPRA

transferred responsibility for care and custody of UACs who were in federal custody by virtue of

their immigration status to ORR; it did not alter their immigration status.

        Section 1232(c)(2) requires ORR to make certain determinations regarding UACs in its

custody. Under Section 1232(c)(2)(A), “an unaccompanied alien child in the custody of the

Secretary of Health and Human Services shall be promptly placed in the least restrictive setting that

is in the best interest of the child. In making such placements, the Secretary may consider danger to

self, danger to the community, and risk of flight.” Id. § 1232(c)(2)(A). The “least restrictive setting”

for the placement of a UAC can include releasing the UAC to live with a sponsor pursuant to a

Sponsor Care Agreement, although ORR “may not” place a UAC “with a person or entity” until it

                                                     4
has made “a determination that the proposed custodian is capable of providing for the child’s

physical and mental well-being.” Id. § 1232(c)(3)(A).

        A different statutory subsection applies if a UAC reaches eighteen years of age while in ORR

custody. Pursuant to Section 1232(c)(2)(B),

        [i]f a minor described in subparagraph (A) reaches 18 years of age and is transferred
        to the custody of the Secretary of Homeland Security, the Secretary shall consider
        placement in the least restrictive setting available after taking into account the alien’s
        danger to self, danger to the community, and risk of flight. Such aliens shall be eligible
        to participate in alternative to detention programs, utilizing a continuum of alternatives
        based on the alien’s need for supervision, which may include placement of the alien
        with an individual or an organizational sponsor, or in a supervised group home.

Id. § 1232(c)(2)(B).

        As the plain text of these provisions makes clear, ORR does not have jurisdiction over non-

UACs. See, e.g., D.B. v. Cardall, 826 F.3d 721, 748 (4th Cir. 2016) (Floyd, J., dissenting) (“A quick

skim of the statutes makes plain that [ORR]’s authority runs only to UACs; every relevant statutory

grant of authority to [ORR] is conditioned on the existence of an unaccompanied alien child.”). As

noted above, the HSA and TVPRA transfer jurisdiction over UACs—a subset of arriving aliens who

meet the statutory definition of UAC outlined in Section 279(g)(2)—to ORR. DHS retains

jurisdiction over all other arriving aliens.

        There is a specific regulatory provision that applies to aliens who were formerly designated

as UACs. This provision states:

        Aliens who are no longer UACs. When an alien previously determined to have been
        a UAC has reached the age of 18, when a parent or legal guardian in the United States
        is available to provide care and physical custody for such an alien, or when such alien
        has obtained lawful immigration status, the alien is no longer a UAC. An alien who is
        no longer a UAC is not eligible to receive legal protections limited to UACs under the
        relevant sections of the Act.

8 C.F.R. § 236.3(d)(2) (“Section 236”).




                                                    5
         B. Facts 2

         Mr. Mendez Ramirez is a native and citizen of Guatemala born on December 14, 2000.

Declaration of Naquan Bacchus (“Bacchus Decl.”), Dkt No. 14, ¶ 3; Form I-213, Ex. 1 to

Government Return (“Return”), Dkt No. 12-1. He presented himself to United States Customs and

Border Protection (“CBP”) at the United States-Mexico border in Roma, Texas on April 15, 2018.

Id. ¶ 4; see also Report and Recommendation (“R&R”), Dkt No. 29, at 2. Shortly after Mr. Ramirez

presented himself, CBP determined that he was inadmissible to the United States because he did not

have a visa or other document that would have allowed him to enter this country legally. Bacchus

Decl. ¶ 4; see also R&R at 2. Therefore, CBP served Mr. Mendez Ramirez with a Notice to Appear

(“NTA”) which charged him as removable pursuant to 8 U.S.C. § 1182(a)(4)(A)(i) and 8 U.S.C.

§ 1182(a)(7)(A)(i)(I).

         CBP also determined that Mr. Mendez Ramirez was a UAC and thus transferred him into

the custody of ORR. Bacchus Decl. ¶ 4; see also R&R at 3. On June 30, 2018, ORR released Mr.

Mendez Ramirez pursuant to a Sponsor Care Agreement to live his mother, who lives in Newburgh,

New York. Bacchus Decl. ¶ 5; see also R&R at 3; Verification of Release, Ex. B to Pet., Dkt No. 1-7;

Sponsor Care Agreement, Office of Refugee Resettlement. 3 On August 7, 2018, ICE filed the NTA

with the Executive Office for Immigration Review, which commenced removal proceedings against

Mr. Mendez Ramirez. Bacchus Decl. ¶ 6. An Immigration Judge (“IJ”) held a hearing in Mr.

Mendez Ramirez’s case on November 28, 2018. Id. ¶ 8. However, Mr. Mendez Ramirez did not

receive notice of the hearing, so he failed to appear. Id.; Pet. ¶¶ 23, 28. The IJ ordered Mr. Mendez

Ramirez removed in abstentia. Bacchus Decl. ¶ 8; see also R&R at 4.




2 The Court makes the following findings of fact, which are undisputed unless otherwise noted. See 28 U.S.C. § 2243
(“The court shall summarily hear and determine the facts, and dispose of the matter as law and justice require.”); see also
Maldonado v. Lloyd, No. 18 CIV. 3089 (JFK), 2018 WL 2089348, at *1 (S.D.N.Y. May 4, 2018). Some of the facts are
drawn from Mr. Mendez Ramirez’s habeas corpus petition (the “Petition” or “Pet.”). Dkt No. 1.
3 See https://www.acf.hhs.gov/sites/default/files/orr/frp_4_sponsor_care_agreement_2019_06_27.pdf.



                                                              6
       Mr. Mendez Ramirez turned eighteen years old in December 2018. On May 6, 2019, Mr.

Mendez Ramirez was charged with two misdemeanors under New York state law. Bacchus Decl.

¶ 9; see also R&R at 4. Those charges were dismissed on October 28, 2019. R&R at 5. Nevertheless,

while the misdemeanor charges were still pending, ICE agents arrested Mr. Mendez Ramirez at the

Newburgh City Court, at which Mr. Mendez Ramirez appeared for a proceeding in June 2019.

Bacchus Decl. ¶ 11; see also R&R at 4. He has been detained at the Orange County Correctional

Facility in New York since June 10, 2019 pursuant to Section 1225(b)(2)(A). Bacchus Decl. ¶ 12.

       While in custody awaiting deportation, Mr. Mendez Ramirez moved to stay his deportation

and reopen his immigration proceeding. Id. ¶ 13; see also R&R at 5. Those motions were granted in

June 2019. Bacchus Decl. ¶ 13; see also R&R at 5. On August 26, 2019, Mr. Mendez Ramirez

appeared by video teleconference (“VTC”) for a master calendar hearing. Bacchus Decl. ¶ 16. At

that hearing, the presiding IJ granted a motion by Mr. Mendez Ramirez’s prior counsel to withdraw.

Id. Because prior counsel had been involved in discussions with potential new counsel for Mr.

Mendez Ramirez, ICE requested that Mr. Mendez Ramirez be directed to file any application for

relief from removal at the next scheduled hearing. Id. The IJ scheduled another master calendar

hearing for September 16, 2019. Id.

       At the September 16, 2019 hearing, Mr. Mendez Ramirez appeared pro se by VTC. The

presiding IJ adjourned the hearing to allow Mr. Mendez Ramirez to secure new counsel. Id. ¶ 17. At

another master calendar hearing on September 30, 2019, Mr. Mendez Ramirez again appeared pro se

by VTC. Id. ¶ 18. The presiding IJ asked Mr. Mendez Ramirez if he wanted the proceeding to be

adjourned so that he could obtain counsel, and Mr. Mendez Ramirez responded affirmatively. Id.

Therefore, the IJ again adjourned the master calendar hearing to permit Mr. Mendez Ramirez to

secure counsel. Id.

       On October 28, 2019, Mr. Mendez Ramirez appeared by VTC with counsel appearing in

person for another master calendar hearing. Id. ¶ 19. At that hearing, ICE served evidence to

                                                 7
support the charges of removability. Pet. ¶ 34. The presiding IJ adjourned the proceedings to give

Mr. Mendez Ramirez’s counsel an opportunity to review ICE’s newly submitted evidence. Id.;

Bacchus Decl. ¶ 19. On November 4, 2019, Mr. Mendez Ramirez again appeared by VTC with

counsel appearing in person for another master calendar hearing. Id. ¶ 20. At that hearing, counsel

for Mr. Mendez Ramirez argued that the NTA in his case was defective because it failed to state the

location of the immigration court in which his proceeding would be held and made an oral motion

to terminate the proceedings for lack of jurisdiction. Pet. ¶ 35. The IJ requested briefing on the

issue and adjourned the case to November 25, 2019. Id.; Bacchus Decl. ¶ 20.

        On November 13, 2019, Mr. Mendez Ramirez filed a parole request with ICE. Pet. ¶ 39. At

the November 25, 2019 hearing, the IJ orally denied Mr. Mendez Ramirez’s motion to terminate.

Id. ¶ 35. At that hearing, Mr. Mendez Ramirez also filed an asylum application. Id. ¶ 36. The

presiding IJ scheduled a merits hearing on the asylum application for January 28, 2020. Id.

        On December 6, 2020, ICE denied Mr. Mendez Ramirez’s request for parole. See Parole

Denial Letter, Ex. 4 to Return, Dkt No. 12-4. In a letter signed by Defendant Thomas Decker, the

Field Office Director of the New York City Field Office of ICE, ICE stated that it had reviewed Mr.

Mendez Ramirez’s immigration history, the basis for his removal, the criminal charges against him,

and the information provided in his request for release. See id. The letter concluded: “After a

thorough review of all factors in this case[,] it has been determined that your request for release

from ICE custody is denied.” Id.

        After the merits hearing on Mr. Mendez Ramirez’s asylum application on January 28, 2020,

an IJ issued a written decision granting Mr. Mendez Ramirez’s asylum claim on February 19, 2020.

See Dkt No. 28. The government timely appealed that decision on March 19, 2020. See Dkt No. 31.

As far as the Court is aware, that appeal remains pending.




                                                    8
       C. Procedural History

       Mr. Mendez Ramirez also filed this Petition seeking release from detention on November

28, 2019. Dkt No. 1. The Petition asserts three claims for relief. First, the Petition asserts that ICE

acted contrary to Section 1232(c)(2)(B) of the TVPRA and 5 U.S.C. § 706(2)(A) of the

Administrative Procedure Act (“APA”) because ICE did not make a “least restrictive setting”

determination as required by Section 1232(c)(2)(B). Pet. ¶¶ 71-76. Second, the Petition asserts that

Mr. Mendez Ramirez’s due process rights have been violated because he has not received adequate

process to challenge his detention. Id. ¶¶ 77-83. Third, the Petition asserts another violation of Mr.

Mendez Ramirez’s due process rights because he argues that prolonged civil detention pursuant to

Section 1225(b) absent a bond hearing is unconstitutional as applied in these circumstances. Id.

¶¶ 84-87.

       Judge Parker issued her Report and Recommendation recommending that Mr. Mendez

Ramirez’s petition be granted on March 4, 2019. Dkt No. 29. Pro bono counsel for Mr. Mendez

Ramirez filed a request for immediate release pursuant to Mapp v. Reno, 241 F.3d 221 (2d Cir. 2011),

on March 23, 2020. Dkt No. 33. The Government filed objections to the Report and

Recommendation on March 25, 2020. Dkt No. 36. The Government filed its opposition to Mr.

Mendez Ramirez’s request for immediate release on March 26, 2020. Dkt No. 37. Mr. Mendez

Ramirez filed his reply to the Government’s opposition to his request for immediate release on

March 27, 2020. Dkt No. 38. Mr. Mendez Ramirez filed his response to the Government’s

objections to Judge Parker’s Report and Recommendation on April 2, 2020. Dkt No. 41.

II. LEGAL STANDARD

       A. Objections to a Report and Recommendation

       A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise specific, written objections to the report and

                                                   9
recommendation within fourteen days of being served with a copy of the report. Id.; see also Fed. R.

Civ. P. 72(b)(2). When a party timely objects to a magistrate’s report and recommendation, a district

court reviews, de novo, “those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Government has

properly objected to the entire Report and Recommendation, so the Court reviews it de novo in its

entirety.

        B. Habeas Petition Brought Under 28 U.S.C. § 2241

        Mr. Mendez Ramirez brings this petition for a writ of habeas corpus under 28 U.S.C. § 2241.

Section 2241 “authorizes a district court to grant a writ of habeas corpus whenever a petitioner is ‘in

custody in violation of the Constitution or laws or treaties of the United States.’” Wang v. Ashcroft,

320 F.3d 130, 140 (2d Cir. 2003) (quoting 28 U.S.C. § 2241(c)(3)). “Federal courts have jurisdiction

to hear habeas corpus claims by non-citizens challenging the constitutionality of their detention.”

Lopez, 2018 WL 2932726, at *6 (citing Demore v. Kim, 538 U.S. 510, 516-17 (2003)). “Jurisdiction

over 28 U.S.C. § 2241 habeas petitions is properly limited to purely legal statutory and constitutional

claims and does not extend to review of discretionary determinations by immigration judges.” Id.

(quotation and brackets omitted). The Court must “summarily hear and determine the facts, and

dispose of the matter as law and justice require.” 28 U.S.C. § 2243.

III. DISCUSSION

        A. TVPRA and APA Claim

        Mr. Mendez Ramirez was not entitled to a “least restrictive setting” determination under

Section 1232(c)(2)(B) because he was neither a UAC nor in ORR custody when he was arrested by

ICE. In the Petition, Mr. Mendez Ramirez argues that the Government violated the APA “by

failing to make a ‘least restrictive setting’ determination” pursuant to Section 1232(c)(2)(B) when Mr.

Mendez Ramirez was arrested by ICE. Pet. ¶ 72. Section 1232(c)(2)(B) requires DHS to make a

least restrictive setting determination in limited circumstances. Specifically, that provision applies

                                                    10
only to a person who “satisfies three preconditions: (1) he or she was ‘a minor described in

subparagraph (A) [i.e., a UAC in the custody of the Secretary of Health and Human Services 4]’; (2)

who ‘reaches 18 years of age’; and (3) is ‘transferred to the custody of the Secretary of Homeland

Security.’” Jose L.P., 2019 WL 8138422, at *5 (quoting 8 U.S.C. § 1232(c)(2)(B)). Thus, Mr. Mendez

Ramirez was entitled to a “least restrictive setting” determination only if he satisfied these three

preconditions.

         Mr. Mendez Ramirez ceased to be a UAC when ORR determined that his mother was

available to provide for his care and physical custody. “The TVPRA incorporates [Section 279(g)]’s

definition of ‘unaccompanied alien child’ by reference[.]” Maldonado, 2018 WL 2089348, at *4 (citing

8 U.S.C. § 1232(g)). Under Section 279(g)(2), a UAC is a person who “(A) has no lawful

immigration status in the United States; (B) has not attained 18 years of age; and (C) with respect to

whom (i) there is no parent or legal guardian in the United States; or (ii) no parent or legal guardian

in the United States is available to provide care and physical custody.” 6 U.S.C. § 279(g)(2). “Given

the conjunctive phrasing of § 279(g)(2), an individual satisfies the statutory definition of a UAC only

if each of the three prongs—(A), (B), and (C)—are met.” Maldonado, 2018 WL 2089348, at *5. 5

         Mr. Mendez Ramirez was no longer “unaccompanied” when ORR determined that his

mother was available to provide for his care and physical custody. To qualify as a UAC, a minor

must not have a “parent or legal guardian in the United States . . . available to provide care and

physical custody.” 6 U.S.C. § 279(g)(2)(C)(ii). Thus, when ORR determined that Mr. Mendez

Ramirez’s mother was available to provide for his care and physical custody, he no longer satisfied

the statutory definition and ceased to be properly classified as a UAC. See Jose L.P., 2019 WL




4 “A ‘minor described in subparagraph (A)’ is ‘an unaccompanied alien child in the custody of the Secretary of Health
and Human Services.’” Jose L.P. v. Whitaker, No. CV 18-17176 (KM), 2019 WL 8138422, at *6 (D.N.J. Sept. 24, 2019)
(quoting 8 U.S.C. § 1232(c)(2)(A)).
5 Neither party disputes, and the record confirms, that Mr. Mendez Ramirez does not have lawful immigration status in

the United States, as required by the first prong of Section 279(g)(2).

                                                           11
8138422, at *6-7 (reaching the same conclusion in materially indistinguishable factual circumstances);

see also Maldonado, 2018 WL 2089348, at *5 (“[A] child is not ‘unaccompanied’—and, therefore,

neither a UAC nor properly within ORR’s regulatory ambit—if a parent is physically present in the

United States and, as a practical matter, is available to provide care and physical custody.” (footnote

omitted)). Because this statutory text is unambiguous, the Court need look no further than the text

itself to determine the meaning of Section 279(g)(2). See United States v. Gayle, 342 F.3d 89, 92 (2d

Cir. 2003) (“Statutory construction begins with the plain text and, if that text is unambiguous, it

usually ends there as well.”) (citations omitted); see also Fowlkes v. Thomas, 667 F.3d 270, 272 (2d Cir.

2012) (“Where the words of a statute are unambiguous, our inquiry is generally confined to the text

itself.”) (citation omitted). 6

         Mr. Mendez Ramirez also ceased to be a UAC when he turned eighteen in December of

2018. Even if Mr. Mendez Ramirez was not “unaccompanied” when he was released to live with his

mother, he was not an unaccompanied alien child after he turned eighteen. See 6 U.S.C.

§ 279(g)(2)(B); Matter of Castro-Tum, 27 I. & N. Dec. 271, 277 n.4 (2018) (relying on the definition set

forth in 6 U.S.C. § 279(g)(2) to hold that “[a]t a minimum, . . . the respondent ceased to qualify as an

unaccompanied alien child on January 10, 2015, his eighteenth birthday”), abrogated on other grounds,


6 According to the plain text of Section 1232(c)(2), it appears that ORR does not have authority to release a UAC into
the custody of a sponsor who is also the minor’s parent. That is because, when ORR determines that a parent is
available as a sponsor, it follows a fortiori that the parent is “available to provide custody and physical care of the minor.”
6 U.S.C. § 279(g)(2)(C)(ii). In that circumstance, the minor is not a UAC and ORR does not have jurisdiction over her
because ORR has jurisdiction only over UACs. See, e.g., Cardall, 826 F.3d at 748. Because ORR does not have statutory
authority over non-UACs, the former UAC is then properly within the jurisdiction of DHS. Minors in DHS custody are
subject to the Flores Settlement, which “favors family reunification, and states the order of preference for persons into
whose custody detained minors are to be released, provided that detention is not required to secure their appearance
before immigration authorities or to ensure the safety of themselves or others.” Flores I, 862 F.3d at 869 (citation
omitted).

An observer may reasonably question whether this result is desirable as a policy matter. If ORR discovers that a UAC
has a parent in the United States who is willing and able to care for her, it is reasonable to question whether the most
efficient outcome is that the minor be transferred to DHS custody, rather than released by ORR to live with that parent.
Pursuant to the Flores Settlement, minors in this circumstance will often be released by DHS to the parent that ORR has
identified in any event. However, “[w]hether or not the Government’s theory is desirable as a matter of policy,” a
court’s “job is to follow the text[.]” Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2169 (2015) (quotation
omitted). Congress may, of course, choose to step in to address this perceived anomaly. But the Court must apply the
statutory text as written.

                                                               12
Romero v. Barr, 937 F.3d 282 (4th Cir. 2019); see also Cortez-Vasquez v. Holder, 440 F. App’x 295, 298

(5th Cir. 2011) (concluding that the “TVPRA is inapplicable” because an alien was not a UAC

because “he had attained eighteen years of age and had reunited with his family in the United

States”). For those reasons, Mr. Mendez Ramirez was not a UAC when he was arrested by ICE and

was not entitled to a least restrictive setting determination under Section 1232(c)(2)(B).

         This conclusion accords with a regulation that specifically addresses arriving aliens who are

designated as UACs but cease to meet the statutory definition. Under Section 236, “[w]hen an alien

previously determined to have been a UAC has reached the age of 18, when a parent or legal

guardian in the United States is available to provide care and physical custody for such an alien, or

when such alien has obtained lawful immigration status, the alien is no longer a UAC.” 8 C.F.R.

§ 236.3(d)(2). 7 Moreover, “[a]n alien who is no longer a UAC is not eligible to receive legal

protections limited to UACs under the relevant sections of the Act.” Id.

         The Court’s conclusion also accords with the Maldonado court’s analysis. In that case, the

court “analyz[ed] the ordinary meaning of the text of § 279(g)(2)(C)(ii)” and “conclude[d] that”

because a minor’s mother was “‘available to provide care and physical custody,’” the minor was “not

properly classified as a UAC.” Maldonado, 2018 WL 2089348, at *5. Maldonado noted that “the

record belie[d] the proposition that” the minor at issue in that case was “‘unaccompanied’ in a

statutorily relevant sense” because “[a]t the time he was arrested, [the minor] was residing with his

mother[.]” Id. at *6. The same is true here.

         Based on this statutory analysis, the Court respectfully disagrees with Judge Parker’s

determination to the contrary. Judge Parker reasonably relied on the only published opinion in this

district to address the issue. See R&R at 11-13 (citing Lopez, 2018 WL 2932726, at *9-15). In Lopez,

an immigrant detainee brought a habeas action, alleging violations of the TVPRA and APA. 2018


7This provision went into effect on October 22, 2019. See id. Inexplicably, however, the Government failed to cite it in
any of its briefing in this case.

                                                            13
WL 2932726, at *1. Like Mr. Mendez Ramirez in this case, the petitioner in Lopez was seventeen

years old when he arrived at the border, was designated as a UAC, and was released into the custody

of his mother pursuant to a Sponsor Care Agreement. Id. at *2-3. Also like Mr. Mendez Ramirez,

the petitioner in Lopez was arrested by ICE after his eighteenth birthday. Id. at *3. Lopez concluded

that ICE’s failure to make a least restrictive setting determination with respect to the petition

violated the TVPRA. Id. at *7.

        Lopez did not consider whether the petitioner ceased to qualify as a UAC pursuant to the

statutory definition when ORR determined that his mother was available to provide care and

physical custody or after his eighteenth birthday. Rather, Lopez focused its analysis on whether the

petitioner in that case was in ORR “custody” when he was released to live with his mother pursuant

to a Sponsor Care Agreement. Id. at *8-10. Because of Lopez’s failure to address the antecedent

statutory question of whether the petitioner qualified as a UAC when he was arrested by ICE, the

has limited persuasive value. Lopez also could not consider Section 236.3(d)(2)—which specifically

states that UACs who no longer meet the statutory definition are not entitled to legal protections

applicable to UACs—because that regulatory provision went into effect after the Lopez court

rendered its decision.

        The Court also respectfully disagrees with Lopez’s conclusion that a minor who does not

meet the statutory definition of a UAC is in ORR “custody” when he is released pursuant to a

Sponsor Care Agreement. Relying on Lopez, Judge Parker held that “the text of Section

1232(c)(2)(B) is not limited to former UACs in the physical custody of HHS at the time of a transfer

to the custody of DHS.” R&R at 17; see also Lopez, 2018 WL 2932726, at *9. It is true that the term

“custody” admits of some ambiguity in some circumstances. Judge Parker correctly noted that those

who are “subject to restraints not shared by the public generally” can sometimes be considered to be

in “custody” in a legal sense, even if they are not physically detained by the Government. R&R at 18

(quoting Hensley v. Mun. Court, San Jose-Milpitas Judicial Dist., Santa Clara Cty., 411 U.S. 345, 351

                                                      14
(1973)) (quotation marks omitted). Judge Parker reasoned that because “there are conditions of

release outlined in a Sponsorship Agreement,” because Section 1232(c) “directs HHS to conduct

follow-up services during the pendency of removal proceedings for certain children,” and because

ORR “is required to provide custodians with legal orientation presentations, ensure the child has

legal representation for immigration proceedings, and protect the child from mistreatment,

exploitation, and trafficking during the pendency of removal proceedings . . ., HHS had custody

over Petitioner up until his arrest by ICE[.]” Id. at 17-18.

        The Court cannot agree that ORR had custody over Mr. Mendez Ramirez after it had

determined that his mother was available to provide care and physical custody and after he turned

18. For the reasons set forth above, Mr. Mendez Ramirez ceased to qualify as a UAC when he no

longer met the statutory definition. Because Mr. Mendez Ramirez was not a UAC, ORR did not

have statutory authority to retain custody over him. See Cardall, 826 F.3d at 748 (“A quick skim of

the statutes makes plain that the Office’s authority runs only to UACs; every relevant statutory grant

of authority to the Office is conditioned on the existence of an unaccompanied alien child. This fact

is important, as ‘an agency literally has no power to act unless and until Congress confers power

upon it.’”) (quoting New York v. FERC, 535 U.S. 1, 18 (2002)) (ellipsis omitted); see also Maldonado,

2018 WL 2089348, at *6 (“[N]o provision of the HSA or TVPRA appears to empower ORR to

detain a child who . . . is not a UAC.”). ORR appears to have acknowledged this limitation on its

authority in previous litigation. See Cardall, 826 F.3d at 749 n.3 (“[ORR] appears to concede that its

authority ends once an individual ceases to be an ‘unaccompanied alien child.’ It recognizes that its

authority ends once [a minor] turns eighteen.”) (quotation omitted).

        This conclusion is consistent with ORR guidance. An ORR Policy Guide entitled “Children

Entering the United States Unaccompanied” states that “[o]nce a child is released to a sponsor,

ORR’s custodial relationship with the child terminates.” Children Entering the United States



                                                    15
Unaccompanied § 2.8.3; 8 see also id., Introduction (“Unaccompanied alien children remain in ORR’s

care and custody until they are released to a parent or other sponsor in the United States, are

repatriated to their home country, obtain legal status, or turn 18 years old, at which time they are

transferred to the custody of DHS.”) It is also consistent with ORR’s “understanding of the

applicable statutes and the scope of ORR’s authority” as expressed in prior litigation. Maldonado,

2018 WL 2089348, at *6. In Maldonado, ORR “acknowledge[d] that when” a minor “attain[ed]

eighteen years of age—i.e., when he ceases to be a ‘child’ in the UAC formulation—he will no

longer be subject to ORR custody[.]” Id. (quotation omitted). Although this interpretation of

Section 1232(b)(2)(C) is not entitled to deference, it has persuasive value in the Court’s

interpretation of the statute.

           The Court also respectfully disagrees with the Lopez court’s conclusion that “there is an

irreconcilable conflict between § 1232(c)(2)(B) on the one hand, which provides for release of adults

who, like Lopez, reach majority while in HHS custody, and 8 C.F.R. § 1003.19(h)(2)(i)(B) on the

other, which prohibits immigration judges from conducting bond hearings for removable adults, [so]

the latter is impliedly revoked as irreconcilable with, and older than, the former.” Lopez, 2018 WL

2932726, at *10 (citing Watt v. Alaska, 451 U.S. 259, 266 (1981) (recognizing “the maxim of

construction that the more recent of two irreconcilably conflicting statutes governs”)). “Repeal by

implication is disfavored” and “the only permissible justification for a repeal by implication is when

the earlier and later statutes are irreconcilable.” Garfield v. Ocwen Loan Servicing, LLC, 811 F.3d 86, 89

(2d Cir. 2016) (quotation omitted).

           Section 1232(c)(2) and Section 1003.19(h)(2)(i)(B) are not in conflict, much less

irreconcilable conflict. Section 1003.19(h)(2)(i)(B) prohibits bond hearings for arriving aliens;

Section 1232(c)(2) carves out UACs—a subset of arriving aliens who meet a specific statutory



8   See https://www.acf.hhs.gov/orr/resource/childrenentering-the-united-states-unaccompanied-0.

                                                           16
definition—for certain special protections. When a UAC “reaches 18 years of age,” 8 U.S.C.

§ 1232(c)(2)(B), she is no longer a UAC and loses the special protections afforded to that subclass of

arriving aliens. Consequently, she is once again subject to the general rules for arriving aliens,

including Section 1003.19(h)(2)(i)(B)’s prohibition on bond hearings. The Court perceives no

conflict between these provisions.

        Nor is there an irreconcilable conflict between Sections 1232(c)(2)(B) and 1225(b)(2)(A). At

first blush, these sections might appear to be in tension. On the one hand, Section 1225(b)(2)(A)

subjects arriving aliens to mandatory detention during the pendency of their removal proceedings.

On the other hand, Section 1232(c)(2)(B) requires DHS to make a least restrictive setting

determination for former UACs who are transferred from ORR to DHS custody and instructs that

former UACs “shall be eligible to participate in alternative to detention programs, utilizing a

continuum of alternatives based on the alien’s need for supervision, which may include placement of

the alien with an individual or an organizational sponsor, or in a supervised group home.” 8 U.S.C.

§ 1232(c)(2)(B).

        To the extent there is any conflict between these provisions, the way to reconcile them is to

interpret Section 1232(c)(2)(B) as requiring DHS to undertake a “least restrictive setting”

determination to inform the exercise of its discretionary parole authority under Section

1182(d)(5)(A). As noted above, under Section 1182(d)(5)(A), DHS may temporarily parole arriving

aliens into the United States “under such conditions as [it] may prescribe only on a case-by-case

basis for urgent humanitarian reasons or significant public benefit.” 8 U.S.C. § 1182(d)(5)(A). Thus,

Section 1232(c)(2)(B)’s directive that DHS “consider placement [of a former UAC who reaches the

age of eighteen and is transferred to DHS custody] in the least restrictive setting available after

taking into account the alien’s danger to self, danger to the community, and risk of flight” can be

read to inform DHS’s exercise of its discretionary parole authority. Id. § 1232(c)(2)(B).



                                                    17
         This interpretation is consistent with the remainder of Section 1232(c)(2)(B), which states

that former UACs who reach the eighteen years of age and are transferred into DHS custody “shall

be eligible to participate in alternative to detention programs, utilizing a continuum of alternatives

based on the alien’s need for supervision, which may include placement of the alien with an

individual or an organizational sponsor, or in a supervised group home.” Id. Pursuant to its ability

to parole arriving aliens “under such conditions as [it] may prescribe,” id. § 1182(d)(5)(A), DHS can

exercise its discretionary authority to place former UACs subject to Section 1232(c)(2)(B) into the

“alternative to detention programs” referred to in that section. Id. § 1232(c)(2)(B). Consequently,

former UACs subject to Section 1232(c)(2)(B) are “eligible to participate” in these programs by

virtue of DHS’s ability to exercise its discretionary parole authority to place them there.

         To be sure, Congress was not as clear as it might have been that Section 1232(c)(2)(B)’s

references to a “least restrictive setting determination” and “alternative to detention programs” were

meant to inform DHS’s exercise of its discretionary parole authority. Indeed, Section 1232(c)(2)(B)

does not explicitly refer to this authority. However, “[i]t is a fundamental canon of statutory

construction that the words of a statute must be read in their context and with a view to their place

in the overall statutory scheme. A court must therefore interpret the statute as a symmetrical and

coherent regulatory scheme and fit, if possible, all parts into an harmonious whole.” Food & Drug

Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (quotations omitted). The

Court’s interpretation fits the existing statutory and regulatory framework into a coherent scheme.

The alternative is to conclude, as did Lopez, that Section 1232(c)(2) repealed a different statutory

provision by implication. But repeal by implication is a last resort and, because there is not an

irreconcilable conflict between Sections 1232(c)(2)(B) and 1225(b)(2)(A), the Court does not agree

that its application is warranted here. 9


9For these reasons, Mr. Mendez Ramirez’s argument that Section 1232(c)(2)(B) implicitly repealed Section 1225(b)(2) as
applied in these circumstances is unavailing.

                                                           18
        Accordingly, Mr. Mendez Ramirez was not a UAC when he was arrested by ICE. He

therefore was not entitled to a “least restrictive setting” determination under Section 1232(c)(2)(B),

and ICE’s alleged failure to make such a determination was not a violation of the APA.

        Mr. Mendez Ramirez’s arguments to the contrary are unavailing. Mr. Mendez Ramirez first

argues that “[o]nce accorded [UAC] status, UACs do not lose it unless it is affirmatively re-

determined by the agency.” Response to Government’s Objections to R&R (“Resp.”), Dkt No. 41,

at 9. This “once a UAC, always a UAC” argument is not supported by any citation to legal

authority. It is also inconsistent with the statutory text of Section 1232(c)(2), and it is directly

contradicted by Section 236.3(d)(2). Section 236.3(d)(2) states that “[w]hen an alien previously

determined to have been a UAC has reached the age of 18, when a parent or legal guardian in the

United States is available to provide care and physical custody for such an alien, or when such alien

has obtained lawful immigration status, the alien is no longer a UAC. An alien who is no longer a UAC

is not eligible to receive legal protections limited to UACs under the relevant sections of the Act.” 8 C.F.R.

§ 236.3(d)(2) (emphasis added). This provision forecloses the argument that DHS must

affirmatively redetermine a former UAC’s status; a UAC ceases to be a UAC when she no longer

meets the statutory definition. Moreover, Mr. Mendez Ramirez’s interpretation “place[s] no age

limit on the applicability of this provision of the TVPRA, and instead would extend the statute’s

protections indefinitely to all former UAC who age out of ORR custody”—even if a former UAC

“had been re-detained by ICE at age 25 or age 55.” Government Objections to R&R (“Obj.”), Dkt

No. 36, at 17. Hence, Mr. Mendez Ramirez’s argument that a former UAC retains protection under

the TVPRA even after she no longer meets the statutory definition of a UAC is unpersuasive.

        Mr. Mendez Ramirez also argues that on the Court’s interpretation, “[t]he notion that UAC

protections end when a child is released under a Sponsor Care Agreement leads to an absurd result

not intended by Congress” because on the Court’s interpretation, “a child loses UAC status the day

he or she is released under a Sponsor Care Agreement.” Resp. at 10. That is incorrect. An arriving

                                                        19
alien is no longer a UAC when ORR determines that she has a parent who is “available to provide

care and physical custody” or otherwise does not meet the statutory definition of a UAC. 6 U.S.C.

§ 279(g)(2)(C)(ii). The release of a UAC pursuant to a Sponsor Care Agreement has no effect on the

UAC’s status. If a UAC meets the statutory definition, she continues to enjoy the TVPRA’s

protections even after she has been released pursuant to a Sponsor Care Agreement. This is entirely

consistent with the legislative history cited by Mr. Mendez Ramirez that “[a]ll agree UACs remain

UACs under the TVPRA statutory definition even after placement with sponsors.” Resp. at 11

(quoting Permanent Subcommittee On Investigations, United States Senate, Protecting Unaccompanied

Alien Children from Trafficking and Other Abuses: The Role of the Office of Refugee Resettlement (Staff Report) at

41 (brackets omitted)). 10 To the extent that an arriving alien does not meet the statutory definition

of an arriving alien, however, the TVPRA does not apply. 11

         As noted above, it is true that the plain text of Section 1232(c)(2)(B) appears to preclude

ORR from releasing a minor to a parent pursuant to a Sponsor Care Agreement, whereas a child

may be released to a non-parent sponsor so long as her parent is not available to provide care and

physical custody and she otherwise satisfies the statutory definition of a UAC. See n.6, supra. Even

if unwise as a matter of policy, the Court does not agree that this outcome is so “manifestly absurd”

that it justifies departing from the plain meaning of Section 1232(c)(2)(B). Dubroff v. First Nat’l Bank

(In re Dubroff), 119 F.3d 75, 76 (2d Cir. 1997). It is an “exceptionally rare occurrence” for a court to

conclude that a result is so absurd that a legislature cannot have meant what it said in a statute’s text.

Id. (citing Dunn v. Commodity Futures Trading Comm’n, 519 U.S. 465, 472 (1997)).



10 See https://www.hsgac.senate.gov/imo/media/doc/Majority%20&%20Minority%20Staff%20Report%20-
%20Protecting%20 Unaccompanied%20Alien%20Children%20from%20Trafficking%20and%20Other%20Abuses
%202016-01-282.pdf.
11 For the same reasons, Mr. Mendez Ramirez’s argument that on the Court’s interpretation ORR “is ‘powerless’ to

intervene after releasing a UAC on a Sponsor Care Agreement” is incorrect. Resp. at 14. If an arriving alien qualifies as
a UAC, ORR retains statutory authority over that UAC even after she is released pursuant to a Sponsor Care Agreement.
However, if an arriving alien does not meet the statutory definition of a UAC, ORR does not have statutory authority
over the arriving alien.

                                                            20
        The Court cannot conclude that this is one of those exceptionally rare occurrences because

minors in DHS custody may still be released into the custody of a parent who is available to provide

custody and care. DHS has an obligation to consider releasing minors who meet certain conditions

into the custody of their parents pursuant to the Flores Settlement. See Flores I, 862 F.3d at 869. In

addition, DHS can choose to exercise its discretionary parole authority to release minors to live with

their parents under Section 1182(d)(5)(A). Indeed, a regulation implementing that provision

contemplates that DHS will retain custody over at least some minors whose parents are living in the

United States. See 8 C.F.R. § 212.5(b)(3)(i) (providing that a DHS should consider exercising its

discretionary parole authority to “release[] [minors] to a parent, legal guardian, or adult relative . . .

not in detention”). Although the process contemplated by the statutory framework—under which

ORR is required to transfer a minor in its custody into DHS custody only after it determines that the

minor’s parent is available to provide physical custody and care—may be bureaucratically inefficient,

the Court cannot conclude on that basis that the result is absurd. Hence, Mr. Mendez Ramirez

cannot clear the high bar necessary to overcome congressional intent, as expressed in the

unambiguous statutory language of Section 1232(c)(2)(B).

        Mr. Mendez Ramirez also argues that Section 1232(c)(2)(B) cannot apply only to those who

satisfy the statutory definition of a UAC because Section 1232(c)(2)(B) applies only to those who

have reached the age of 18 and thus applies only to individuals outside that statutory definition. But

there is nothing anomalous about the Court’s interpretation with respect to this point. Section

1232(c)(2)(B) applies to UACs who “reach[] 18 years of age” while in ORR’s physical custody. 8

U.S.C. § 1232(c)(2)(B). When they reach the age of 18, former UACs are no longer subject to

Section 1232(c)(2) and should be “transferred to the custody of the Secretary of Homeland

Security.” Id. Thus, contrary to Mr. Mendez Ramirez’s assertions, Section 1232(c)(2)(B) does not

apply to “no one,” but rather applies to UACs who reach the age of eighteen while in ORR’s

physical custody.

                                                      21
         Mr. Mendez Ramirez next argues that the Government’s position is contrary to a September

2012 United States Citizenship and Immigration Services (“USCIS”) memorandum that extends

TVPRA protections to individuals even if they no longer satisfy the UAC statutory definition. See

Resp. at 12 (citing Memorandum from Ted Kim, Acting Chief, Asylum Division to Donald Neufeld,

Associate Director, Service Center Operations (May 28, 2013) (“Kim Memo”); 12 see also Citizenship

and Immigration Services Ombudsman, Ensuring a Fair and Effective Asylum Process for Unaccompanied

Children (Sept. 20, 2012); 13 J.O.P. v. U.S. Dep’t of Homeland Sec., 409 F. Supp. 3d 367, 373-74 (D. Md.

2019).

         To the extent the Kim Memo still applies and is relevant to this case, 14 the Court declines to

apply it in these circumstances because it is inconsistent with the text of Section 1232(c)(2)(B). As

an initial matter, if the Kim Memo applies here, it is contradicted by Section 236.3(d)(2). That

section explicitly rejects the position that former UACs are entitled to protection under the TVPRA.

Moreover, because the Kim Memo is not a “[f]ormal adjudication[]” or an “agency-promulgated

rule[]” but rather an “informal agency interpretation,” the Court is bound to defer to it only insofar

as it is persuasive. Buffalo Transp., Inc. v. United States, 844 F.3d 381, 385 (2d Cir. 2016) (citations

omitted); see also Skidmore v. Swift & Co., 323 U.S. 134 (1944); United States v. Mead Corp., 533 U.S. 218




12 See
https://www.uscis.gov/sites/default/files/USCIS/Humanitarian/Refugees%20%26%20Asylum/Asylum/Minor%20Ch
ildren%20Applying%20for%20Asylum%20By%20Themselves/determ-juris-asylum-app-file-unaccompanied-alien-
children.pdf.
13 See https://www.dhs.gov/sites/default/files/publications/cisomb-ensuring-fair-asylum-process-for-uac.pdf.
14 USCIS has subsequently revised its policy as stated in the Kim Memo. See Memorandum from John Lafferty, Chief

Asylum Division to All Asylum Office Staff (May 31, 2019) (“Lafferty Memo”),
https://www.uscis.gov/sites/default/files/USCIS/Refugee%2C%20Asylum%2C%20and%20Int%27l%20Ops/Asylum
/Memo_-_Updated_Procedures_for_I-589s_Filed_by_UACs_5-31-2019.pdf. J.O.P. enjoined enforcement of the
Lafferty Memo because the agency did not promulgate the Lafferty Memo through notice and comment rulemaking. It
is not clear that the Lafferty and Kim Memos are relevant to this case, as those memos addressed USCIS policy, and this
case involves ICE and ORR. Moreover, the Court does not necessarily agree with the J.O.P. court’s conclusion that the
Lafferty Memo was required to go through notice and comment rulemaking, given that the Kim Memo did not. See
J.O.P., 409 F. Supp. 3d at 378 n.3 (“The fact that the Kim Memo did not go through notice-and-comment does not
impact whether the policy should have since the Kim Memo was not challenged on this basis.”). Ultimately, the Court
need not decide either of these questions because the Court concludes that to the extent the Kim Memo is still in effect,
it conflicts with the text of Section 1232(c)(2)(B) and the statutory text must control.

                                                            22
(2001)). For the reasons discussed above, the Court has concluded that the text of Section

1232(c)(2)(B) is clear. Hence, Mr. Mendez Ramirez’s argument premised on the Kim Memo is

unpersuasive.

         Finally, Mr. Mendez Ramirez argues that the Court’s interpretation “cannot be what

Congress intended.” Resp. at 15. 15 But time and again, the Supreme Court and the Second Circuit

have held that “courts must presume that a legislature says in a statute what it means and means in a

statute what it says there.” Dekalb Cty. Pension Fund v. Transocean Ltd., 817 F.3d 393, 404 (2d Cir.

2016) (citing Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992)) (brackets omitted). Courts

may conduct a free-wheeling inquiry into congressional “purpose” or “intent” only where the

statutory text is ambiguous. See, e.g., Tanvir v. Tanzin, 889 F.3d 72, 82 (2d Cir. 2018) (“As in any case

of statutory construction, we start our analysis with the language of the statute. Where the statutory

language provides a clear answer, our analysis ends there.”) (cleaned up). Here, Section

1232(c)(2)(B) is clear: It applies only to UACs. Because Mr. Mendez Ramirez was not a UAC when

he was arrested by ICE, he was not entitled to a least restrictive setting determination under Section

1232(c)(2)(B). Therefore, his statutory claim for relief is denied.

         B. Due Process Claims

         Mr. Mendez Ramirez’s detention does not violate due process because Congress has

authorized mandatory detention for immigrants in Mr. Mendez Ramirez’s circumstances and that is

sufficient to satisfy due process. Mr. Mendez Ramirez brings two due process challenges to his

detention. First, Mr. Mendez Ramirez argues that he has not received adequate procedural due



15See also Lopez, 2018 WL 2932726, at *9 (“The 2013 amendment to the TVPRA requiring the release of UACs who
reach the age of eighteen after entry into the U.S. indicates congressional intent to continue to protect vulnerable young
people past the age of eighteen.”); id. (“For Section 1232(c)(2)(B) to protect only minors who attain majority while in the
physical custody of HHS, but not those over whom the HHS exercises custodial and legal control pursuant to
sponsorship agreements, would run counter to the spirit and purpose of the amendment.”); id. (“Adopting [the
Government’s] position, that Section 1232(c)(2)(B) only applies to minors who attain majority while in the physical
custody of HHS prior to DHS transfer, would exclude the majority of UACs from the re-arrest protections of §
1232(c)(2)(B), thus frustrating the clear purpose of the amended TVPRA.”) (citation omitted).

                                                             23
process to challenge his detention. Pet. ¶¶ 77-83. Second, Mr. Mendez Ramirez argues that, absent

a bond hearing, his prolonged detention violates his substantive due process rights. Id. ¶¶ 84-87.

        Mr. Mendez Ramirez was classified as an arriving alien when he first presented himself to

immigration authorities at the United States’ border. Bacchus Decl. ¶ 4. CBP also determined that

Mr. Mendez Ramirez was a UAC and thus transferred him to the custody of ORR. Id. As noted

above, UACs are a subset of arriving aliens who are entitled to special protections. But for CBP’s

determination that he was a UAC, Mr. Mendez Ramirez would have been subject to mandatory

detention under Section 1225(b)(2)(A) during the pendency of his removal proceedings.

        Mr. Mendez Ramirez is still properly classified as an arriving alien, even though he was

released to live with his mother pursuant to a Sponsor Care Agreement. Although Mr. Mendez

Ramirez was released from ORR custody, he is considered to be “at the threshold of initial entry”

for immigration purposes pursuant to the so-called “entry fiction” by which “aliens who have been

denied admission to the United States yet are present within its borders are ‘treated, for

constitutional purposes, as if stopped at the border.’” Traore v. Ahrendt, No. 18-cv-794 (JMF), 2018

WL 2041710, at *1 n.2 (S.D.N.Y. Apr. 30, 2018) (quoting Zadvydas v. Davis, 533 U.S. 678, 693

(2001)); see also United States ex rel. Kordic v. Esperdy, 386 F.2d 232, 235 (2d Cir. 1967). Hence,

although Mr. Mendez Ramirez was in the United States for months prior to his detention, he is

properly treated “as if stopped at the border” as an arriving alien for purposes of the due process

analysis. Zadvydas, 533 U.S. at 693 (citation omitted); see also Clerveaux v. Searls, 397 F. Supp. 3d 299,

312 (W.D.N.Y. 2019) (relying on Guzman v. Tippy, 130 F.3d 64 (2d Cir. 1997), to conclude that a

court must treat a paroled alien’s due process challenge “as if it were brought by an arriving alien

who was not paroled into this country”).

        Like all arriving aliens who are not “clearly and beyond a doubt entitled to be admitted” to

this country, Mr. Mendez Ramirez is subject to mandatory detention. 8 U.S.C. § 1225(b)(2)(A); see

id. (“[I]f the examining immigration officer determines that an alien seeking admission is not clearly

                                                      24
and beyond a doubt entitled to be admitted, the alien shall be detained for a proceeding under

section 1229a of this title [i.e., a removal proceeding].”). As discussed above, an immigration judge

“may not” conduct a bond hearing to determine whether such an arriving alien should be released

into the United States during removal proceedings, 8 C.F.R. § 1003.19(h)(2)(i)(B), but DHS may

exercise its discretion to release detained aliens in limited circumstances. See 8 U.S.C. §

1182(d)(5)(A); see also Jennings v. Rodriguez, 138 S. Ct. 830, 843-45 (2018). In this case, Mr. Mendez

Ramirez applied for parole, but the request was denied in December 2019. Bacchus Decl. ¶ 23.

        The outcome of Mr. Mendez Ramirez’s due process challenges is controlled by the Supreme

Court’s decision in Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206 (1953). In that case, the

Supreme Court held that “[i]t is true that aliens who have once passed through our gates, even

illegally, may be expelled only after proceedings conforming to traditional standards of fairness

encompassed in due process of law.” Id. at 212 (citations omitted). “But,” the Supreme Court

continued, “an alien on the threshold of initial entry stands on a different footing: ‘Whatever the

procedure authorized by Congress is, it is due process as far as an alien denied entry is concerned.’”

Id. (quoting United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 544 (1950)). That holding squarely

forecloses Mr. Mendez Ramirez’s due process arguments in this case. He does not contest that

Congress authorized mandatory detention for arriving aliens under Section 1225(b)(2)(A).

Accordingly, Mr. Mendez Ramirez’s detention comports with due process.

        Poonjani v. Shanahan is in accord. 319 F. Supp. 3d 644 (S.D.N.Y. 2018) (Sullivan, J.). The

petitioner in Poonjani argued that the “prospect of indefinite and prolonged detention poses serious

constitutional problems that compel relief in the form of a bond hearing.” Id. at 647 (quotation

omitted). The Poonjani court rejected the argument, holding that Mezei “is directly on point and

controls this case.” Id. Poonjani held that “because the immigration statutes at issue here do not

authorize a bond hearing, Mezei dictates that due process does not require one here.” Id. at 649.

The same result is warranted in this case.

                                                     25
         Mr. Mendez Ramirez’s argument against this conclusion is unpersuasive. Mr. Mendez

Ramirez points to other decisions in this District that have attempted to distinguish Mezei on the

grounds that Mezei was decided under a statutory scheme that is no longer “in force and effect,”

Perez v. Decker, No. 18-CV-5279 (VEC), 2018 WL 3991497, at *3 (S.D.N.Y. Aug. 20, 2018), or that

Mezei “tailored its holding to the national security context” 16 in which it arose. Lett v. Decker, 346 F.

Supp. 3d 379, 386 (S.D.N.Y. 2018). Poonjani rejected both of these arguments, reasoning that

“neither the particular facts justifying Petitioner’s detention nor subsequent changes in the

immigration laws permit this Court to ignore the Supreme Court’s categorical holding that, for aliens

on the threshold of initial entry, ‘whatever the procedure authorized by Congress is, it is due process

as far as an alien denied entry is concerned.’” Poonjani, 319 F. Supp. 3d at 649 (quoting Mezei, 345

U.S. at 212) (brackets omitted). The Court agrees with the Poonjani court’s persuasive analysis. The

Supreme Court did not ground its holding in the national security context in which that case arose

or in the particular statutory structure in effect when the case was decided. As an “inferior court[],”

U.S. Const. Art. III § 1, this Court is bound to apply the Supreme Court’s holding in Mezei.

         Mr. Mendez Ramirez also suggests that the position adopted by the Court implies that he

“has no due process rights.” Resp. at 18. That is incorrect. The issue is not whether Mr. Mendez

Ramirez has a right to due process, “but rather the scope of the constitutional protections available to

him—and on that question, Mezei is controlling.” Poonjani, 319 F. Supp. 3d at 650 (emphasis added).

“Accordingly, because the statutory language makes clear that aliens detained pursuant to Section

1225(b)(2)(A) have no statutory entitlement to bond hearings, and because Mezei instructs that, for

aliens on the threshold of initial entry, the Constitution extends no farther than the statutory




16The petitioner in Mezei was “‘permanently excluded from the United States’ after an extended sojourn behind the Iron
Curtain” during the Cold War. Bermudez Paiz v. Decker, No. 18-CV-4759 (GHW) (BCM), 2018 WL 6928794, at *11
(S.D.N.Y. Dec. 27, 2018) (quotation omitted).

                                                           26
language itself, Mezei compels the conclusion that Petitioner’s due process rights have not been

infringed.” Id.

         The Court also respectfully disagrees with the argument advanced by at least one court in

this Circuit that the Supreme Court could not have meant what it said in Mezei. See Clerveaux, 397 F.

Supp. 3d. at 316 (noting that Justices Scalia and Marshall—in dissenting opinions—have explained

that arriving aliens surely could not be subject to “hard labor without a judicial trial,” “torture[],” or

“mass starvation” (citations omitted)). On its merits, this parade of horribles is of limited persuasive

value. 17 But more fundamentally, this argument misapprehends the role of lower courts in our

constitutional structure. Lower courts are not empowered to pick and choose which Supreme Court

holdings they apply. Indeed, a lower court “has no more power to rewrite binding Supreme Court

precedent than it does to ‘rewrite a statute as it pleases[.]’” Poonjani, 319 F. Supp. 3d at 650 (quoting

Jennings, 138 S. Ct. at 843). For that reason, “any relief from the clear holding of Mezei must come

from Congress or the Supreme Court itself.” Id. (citing Johnson v. United States, 135 S. Ct. 2551, 2562-

63 (2015) (recognizing that the Supreme Court may overturn its prior precedents)). Until Congress

or a higher court says otherwise, this Court is constrained to apply Mezei.

         Even if the Court concluded that Mezei did not foreclose Mr. Mendez Ramirez’s due process

claim, it would nonetheless conclude that his continued detention does not violate his due process

rights. Mr. Mendez Ramirez urges the Court to apply the factors derived from the Supreme Court’s

decisions in Zadvydas and Demore and articulated by Judge Nathan in Sajous v. Decker, No. 18-CV-

2447 (AJN), 2018 WL 2357266, at *10 (S.D.N.Y. May 23, 2018) to determine if his detention is




17Cf. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 616 (2012) (Ginsburg, J., concurring in part, concurring in the
judgment in part, and dissenting in part) (“When contemplated in its extreme, almost any power looks dangerous. The
commerce power, hypothetically, would enable Congress to prohibit the purchase and home production of all meat, fish,
and dairy goods, effectively compelling Americans to eat only vegetables. Yet no one would offer the ‘hypothetical and
unreal possibility,’ of a vegetarian state as a credible reason to deny Congress the authority ever to ban the possession
and sale of goods.”) (quoting Pullman Co. v. Knott, 235 U.S. 23, 26 (1914)) (other citations and brackets omitted).

                                                             27
consistent with due process. 18 An evaluation of those factors in this case does not support the

contention that Mr. Mendez Ramirez’s detention violates his constitutional right to due process.

         “The first, and most important, factor that must be considered is the length of time the alien

has already been detained.” Id. Here, Mr. Mendez Ramirez has been detained for approximately ten

months. That is far less time than other courts in this District have held to comport with due

process. See, e.g., Traore v. Decker, No. 19 Civ. 4612 (ALC), 2019 WL 3890227, at *4-6 (S.D.N.Y.

Aug. 19, 2019) (rejecting as-applied due process challenge to 20.5-month mandatory detention of

arriving alien). Therefore, the length of Mr. Mendez Ramirez’s detention does not weigh in favor of

the conclusion that his continued detention violates his due process rights.

         “Second, courts should consider whether the alien is responsible for the delay.” Sajous, 2018

WL 2357266, at *10. This factor bears considerable weight in the Court’s analysis in this case. Mr.

Mendez Ramirez sought continuances in his immigration proceeding so that he could obtain counsel

that led to substantial delays in the adjudication of his removal proceedings. See Bacchus Decl.

¶¶ 15-18. Indeed, Mr. Mendez Ramirez did not file an asylum application until he had been detained

for over five months. To be sure, there is no evidence that Mr. Mendez Ramirez was attempting to

“gam[e] the system to delay [his] removal [proceeding.]” Sajous, 2018 WL 2357266, at *10 (citation

omitted). However, it is still relevant that months of the delay in the adjudication of Mr. Mendez

Ramirez’s removal proceeding is attributable to his efforts to secure counsel. Thus, this factor also

weighs against the conclusion that Mr. Mendez Ramirez’s continued detention violates due process.

         “Third, it may be pertinent whether the detained alien has asserted defenses to removal.” Id.

at *11. “[T]he continued detention of the alien will be more reasonable . . . if the alien ha[s] at least

some possibility of remaining in the country.” Id. (citation omitted). Here, Mr. Mendez Ramirez has



18Poonjani noted that in that case, the “[p]etitioner’s status as an alien on the threshold of initial entry distinguishe[d] him
from the petitioner in Sajous[.]” Poonjani, 319 F. Supp. 3d at 649 n.4. The same is true in this case. Nevertheless, the
Court analyzes the Sajous factors as applied to Mr. Mendez Ramirez.

                                                                28
asserted that he is entitled to asylum, and an IJ has granted his asylum application. Consequently,

this factor also weighs against the conclusion that Mr. Mendez Ramirez’s continued detention

violates due process.

         Sajous also held that “whether the facility for the civil immigration detention is meaningfully

different from a penal institution for criminal detention” may be relevant to whether an alien’s

prolonged detention comports with due process. Id. (quotation omitted). This factor weighs in

favor of Mr. Mendez Ramirez’s claim that his continued detention violates due process; Mr. Mendez

Ramirez argues that the Orange County Correctional Facility holds convicted criminals and the

Government does not contest the assertion.

         There are also other facts that weigh in favor of Mr. Mendez Ramirez’s argument that his

prolonged detention is a violation of his right to due process. In his request for emergency relief

pursuant to the Second Circuit’s decision in Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001), Mr. Mendez

Ramirez correctly argues that the ongoing Covid-19 pandemic weighs in favor of the conclusion that

he should be released from detention. And counsel for Mr. Mendez Ramirez has represented to the

Court that his mental health is deteriorating rapidly.

         After carefully weighing these factors—though the issue is close—the Court concludes that

Mr. Mendez Ramirez’s continued detention does not violate due process. Accordingly, Mr. Mendez

Ramirez’s due process challenges to his detention are denied. 19


19Although it has concluded that governing precedent forecloses Mr. Mendez Ramirez’s due process challenge, the
Court encourages ICE to reevaluate its discretionary parole determination. Mr. Mendez Ramirez has persuasively argued
that he is at risk of contracting Covid-19. Moreover, Mr. Mendez Ramirez’s youth, his lack of criminal convictions, and
his mental health challenges counsel in favor of his release. Moreover, the record in this case demonstrates that Mr.
Mendez Ramirez’s mother is ready to take custody over him. And an IJ has already granted Mr. Mendez Ramirez’s
asylum application. In these circumstances, there is a strong argument that there are “urgent humanitarian reasons”
weighing in favor of his release and that his release would result in “significant public benefit.” 8 U.S.C. § 1182(d)(5)(A).
The Court observes that courts in this District have granted injunctive relief ordering that alien detainees be released
from jails, including the Orange County Correctional Facility, because of the spreading Covid-19 pandemic. See Coronel v.
Decker, No. 20-CV-2472 (AJN), 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020); Basank v. Decker, No. 20 CIV. 2518 (AT),
2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020). Those cases rested upon different ground than this one—namely, asserted
violations of petitioners’ rights under the Fourteenth Amendment because of the Government’s asserted deliberate
indifference to their medical needs. The Court understands why the Government has opposed the legal arguments
presented to support the Petition in this case, and the Court has concluded that the Government’s arguments are legally

                                                              29
IV. CONCLUSION

         For the foregoing reasons, Mr. Mendez Ramirez’s petition for habeas corpus is DENIED.

Mr. Mendez Ramirez’s request for emergency relief pursuant to the Second Circuit’s decision in

Mapp v. Reno is likewise denied. The Clerk of Court is directed to terminate the motion pending at

Dkt No. 1, to enter judgment for Respondent, and to close this case.

         SO ORDERED.

 Dated: April 3, 2020                                       _____________________________________
                                                                     GREGORY H. WOODS
                                                                    United States District Judge




correct. But that conclusion does not counsel against the Government reconsidering its parole determination and
releasing Mr. Mendez Ramirez into the custody of his mother.

                                                          30
